         Case 1:17-cv-00023 Document 27 Filed 01/07/19 Page 1 of 2



1    David G. Banes, F0171                                                   FILED
     O’CONNOR BERMAN HOREY & BANES, LLC                                        Clerk
2    2nd Floor, Marianas Business Plaza                                    District Court
     P.O. Box 501969                                                      JAN 07 2019
3    Saipan, MP 96950
     Telephone No. (670) 234-5684                                 for the Northern Mariana Islands
4    Facsimile No. (670) 234-5683                                 By________________________
                                                                            (Deputy Clerk)
5    Attorneys for Plaintiff Matthew J. Yaquinto
6

7                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN MARIANA ISLANDS
8

9    MATTHEW J. YAQUINTO,                            ) CIVIL CASE NO. 17-00023
                                                     )
10                        Plaintiff,                 )
                                                     )
11             vs.                                   )
                                                     )
12   COMMONWEALTH UTILITIES                          ) ORDER OF DISMISSAL
     CORPORATION and DOES 1-5,                       )
13
                                                     )
14
                          Defendants.                ) Judge: Hon. Manglona, C.J.
                                                     )
15                                                   )
                                                     )
16
                                                     )
17                                                   )
                                                     )
18                                                   )
19

20
            Based upon the stipulation of the parties (ECF No. 26), and good cause appearing, IT IS
21
     HEREBY ORDERED that pursuant to Rules 41(a)(1)(A)(ii) and 41(c) of the Federal Rules of
22
     Civil Procedure, that all claims asserted by Plaintiff in his Complaint (ECF No. 1), and all
23

24   counterclaims asserted by Defendant in its Counterclaim (ECF No. 5), be and hereby are
25   DISMISSED with prejudice, with each party to bear his or its own fees and costs.
26

27

28
              Case 1:17-cv-00023 Document 27 Filed 01/07/19 Page 2 of 2



1                 All pending deadlines and hearings are hereby vacated.
2
                  The Clerk is directed to close the case.
3
                  SO ORDERED this 7th day of January, 2019.
4

5
                                                                                      RAMONA V. MANGLONA, Chief Judge
6

7    M:\David Banes\Civil Cases\4182-01 Matt Yaquinto v. CUC\Drafts\4182-01-190107-P-Order-dismissal.doc


8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
